Citation Nr: 0333455	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  03-07 610	)	DATE
	)
	)


THE ISSUE


Whether there was clear and unmistakable error in an August 
1955 decision of the Board of Veterans' Appeals (Board), to 
the extent that the Board denied service connection by 
aggravation for a congenital cyst of the left lower lobe with 
lobectomy and rib resection and pleuritis. 


REPRESENTATION

Moving party represented by:  The American Legion



ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  




INTRODUCTION

The veteran served on active duty from January 1947 to August 
1947 and from February 1951 to February 1953.  He did not 
serve in Korea.

In March 2003, the veteran withdrew his appeal, including a 
hearing, on the claim of an effective date earlier than March 
2, 2001, for the grant of service connection for residuals of 
a lung abscess with left lower lobectomy and rib resection.  
In its stead, he filed a motion to revise the August 1955 
Board decision on grounds of clear and unmistakable error 
that is now before the Board. 

In September 2003, the Board received evidence from the 
veteran pertaining to his service-connected lung disease.  It 
is unclear whether the veteran has a pending claim for 
increase or is raising a claim for increase.  In either 
event, the evidence is referred to an agency of original 
jurisdiction for appropriate action. 


FINDINGS OF FACT

1.  The correct facts, as they were known, were before the 
Board at the time of its August 1955 decision, denying 
service connection by aggravation for a congenital cyst of 
the left lower lobe with lobectomy and rib resection and 
pleuritis.  

2.  In the August 1955 decision, the Board correctly applied 
the statutory and regulatory provisions extant at the time. 


CONCLUSION OF LAW

The August 1955 decision of the Board that denied service 
connection by aggravation for a congenital cyst of the left 
lower lobe with lobectomy and rib resection and pleuritis was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West 2000); 38 C.F.R. §§ 20.1102, 20.1403, 20.1405 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
modified VA's duties to notify and to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In a 
precedent opinion of the United States Court of Appeals for 
Veterans Claim, the Court held that the VCAA duties to notify 
and to assist are not applicable to motions to revise a prior 
Board decision on grounds of clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For this 
reason, the Board is proceeding to rule on the motion without 
further addressing the VCAA. 

Revison of Board Decisions on Grounds of Clear and 
Unmistakable Error

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  38 U.S.C.A. § 7111(a).  The 
procedural and substantive rules of the statute are 
implemented at 38 C.F.R. §§ 20.1400-1411.  

Clear and unmistakable error is defined as a very specific 
and rare kind of error of fact or of law that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied. 38 C.F.R. § 20.1403(a).   

A Summary of the Facts that were Known at the Time of the 
August 1955 Board Decision 

The veteran had two periods of active duty.

For the first period of active duty, January to August 1947, 
the service medical records disclose that three times before 
service, the veteran had episodes of pneumonia with pleural 
effusion and empyema that required drainage, which were 
followed by numerous episodes of pneumonia. In service, he 
was initially hospitalized for an upper respiratory infection 
that led to pneumonia, which was then complicated by effusion 
and the development of an abscess that was drained.  
Subsequently, he had residual chest pain and shortness of 
breath, requiring further hospitalization.  In July 1947, he 
was again hospitalized to determine whether he should be 
discharged from the service because of his continuing 
complaints of shortness of breath and left-sided chest pain.  
X-rays revealed a density in the lower portion of the left 
mid-lung field.  The diagnosis was chronic adhesive, 
pleuritis of the left lung secondary to repeated empyema, 
non-tuberculous.  The Disposition Board found that the lung 
condition existed prior to service and it was not permanently 
aggravated by active duty.  On the Disposition Board's 
recommendation, the veteran was discharged from the service.  
On examination prior to discharge from service, there was a 
history of recurrent pneumonia as a child with open 
thoracotomy in 1939, 1941, and 1944, for empyema, resulting 
in dyspnea with exertion and pain in the left hemithorax.  A 
surgical scar was noted in the mid-portion of the left 
hemithorax.  A chest X-ray was normal and the lungs were 
normal on physical examination.  

After service, in a January 1949 decision, in part, the Board 
denied the veteran's original claim of service connection by 
aggravation for pleuritis.  In its decision, the Board 
referred to the report of entrance examination, noting that 
the veteran had had three operations for pleurisy.  
[Currently the record contains only a photocopy of the 
report, which is only partially legible.]  After a review of 
the record, the Board concluded that the pre-service lung 
pathology was not aggravated by service. 

On induction examination for the veteran's second period of 
service, February 1951 to February 1953, the lungs were 
evaluated as abnormal with emphysematous changes in both lung 
fields with fibrosis, pleural thickening, and flattening of 
the diaphragm, the likely result of either empyema or a lung 
abscess.  The remainder of the service medical records 
disclose that within 16 days of his return to active duty the 
veteran was hospitalized because swelling of the lower 
extremities.  History included left lower lobe pneumonia with 
empyema with a rib resection at age 13 and recurrence of 
pneumonia at age 15, as well as, diagnosis of chronic 
pleuritis during service in 1947.  Chest X-rays revealed old 
pleural adhesions of the left base and costophrenic angle 
with an old resection of the left 10th rib.  Repeated chest 
X-rays revealed no change.  After a lengthy hospital stay 
primarily for a kidney ailment, the diagnoses included old, 
chronic, adhesive pleuritis secondary to recurrent empyema, 
non tuberculous, which was untreated and unchanged. 

In January and February 1952, the veteran was treated for a 
cold that improved.  A chest X-ray revealed residuals of old 
empyema.  Later in February 1952, he was hospitalized for 
acute appendicitis.  A chest X-ray revealed emphysematous 
bullae in the left lung base and cystic areas in the left 
mid-lung field; no pleurisy was noted.  The impression was 
cystic left lower lung secondary to old pneumonia and 
empyema.  In April 1952, a chest X-ray revealed cystic 
disease of the lung, which had been previously noted, and 
fluid in one cyst. 

On separation examination in February 1953, a chest X-ray 
revealed cavities in the left mid-lung field with fluid in 
one cavity.  On hospitalization for further evaluation, the 
veteran reported that he had had a cough productive of 
sputum.  There were no other respiratory symptoms, including 
hemoptysis.  Physical examination was within normal limits 
except for inspiratory rhonchi.  After his medical problem 
was explained to him, the veteran indicated that he did not 
wish to remain for further diagnostic studies, but preferred 
to be separated from service to be followed by VA.  The 
diagnosis was an ill-defined condition of the chest 
manifested by an abnormal chest X-ray, showing a cavity in 
the left mid-lung filed.  The condition was found to have 
existed prior to service.  He was then discharged from 
service.  

After service, VA records disclose that in September 1953 the 
veteran was hospitalized with a history of a chronic cough 
with progressive weakness and dyspnea and weight loss, which 
had become worse in the past year.  He had had a fever for a 
month and a cough productive of sputum.  History included 
recurrent pneumonia with left-sided empyema, requiring 
intercostals drainage, at ages 11 and 13, and pneumonia with 
lung abscess, requiring drainage, during service in 1947.  
Fluoroscopic examination revealed a cavity with fluid in the 
left lower lobe of the lung.  Sputum cultures revealed 
bacteria.  The assessment was a congenital cyst of the lung 
with superimposed infection and abscess formation.  Because 
the abscess did not resolve with conservative treatment, the 
veteran had a left thoracotomy over the 6th left rib that was 
resected and a left lower lobectomy.  The final diagnosis was 
congenital cyst of the left lower lobe of the lung with 
secondary infection and abscess formation that was treated 
and cured. 

In an August 2002 rating decision, the RO reopened the 
veteran's claim of service connection for lung disease and 
granted service connection on a direct basis for pleuritis 
and residuals of abscess with left lower lobectomy and rib 
resection.  Service connection was granted on evidence, 
consisting of a medical opinion offered in April 2002 by a VA 
examiner, who stated that the cavity shown on X-ray in 
February 1953 represented new cavity disease detected during 
the second period of service, resulting in the post-service 
infection and abscess formation, requiring a left lower 
lobectomy. 

The Statutory and Regulatory Provisions Extant at the Time of 
the August 1955 Board Decision 

Under Public No. 2, 73d Congress as amended, Veterans' 
Regulation No. 1(a), Part I, I (b) (38 U.S.C. Ch. 12A (1952), 
provided a presumption of soundness for every person who 
served during wartime, except as to defects, infirmities or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrated that the disease existed before service and was 
not aggravated by service.   

Also under Part I, I (d), wartime service, a preexisting 
disease was considered to have been aggravated where there 
was an increase in disability during service unless there was 
a specific finding that the increase was due to the natural 
progress of the disease.  In 1955, the provisions of I(b) and 
(d) were applicable to veterans who served, as did the 
veteran, between June 1950 and February 1955.  38 U.S.C. Ch. 
12A (1952 & Supp. V).  



The August 1955 Board Decision 

In its decision, the Board summarized the evidence in the 
service medical records for the second period of service and 
the post-service VA records.  The Board, noting the Board's 
decision in 1949, essentially found that the veteran's 
pulmonary pathology preexisted the second period of service 
as it was shown on examination at induction.  As for the X-
ray finding on separation examination, the Board found it to 
be descriptive of the old, long-standing disability that did 
not increase in severity during service.  As for the post-
service finding of a congenital cyst of the left lower lobe 
of the lung with secondary infection and abscess formation, 
requiring a left lower lobectomy, the Board found no basis 
for determining that it constituted aggravation during 
service. 

Analysis 

The veteran argues that, in April 2002, a VA examiner, who 
reviewed the same facts that the Board had reviewed in 1955, 
concluded that the cavity with fluid shown by X-ray in 
February 1953 was new cavity disease detected during the 
second period of service resulting in the post-service 
infection and abscess formation, requiring a left lower 
lobectomy.  The veteran infers that since the Board did not 
reach the same conclusion, the Board's decision in 1955 was 
based on clear and unmistakable error. 

The grounds for finding clear and unmistakable error are an 
error of fact or an error of law or both. 

1.  Error of Fact  

An error of fact is limited to the question of whether or not 
the correct facts as they were known at the time were before 
the Board.  In this case, the veteran does not dispute the 
facts, rather he argues that a VA examiner, who considered 
the same set of facts that were before the Board in 1955, 
reached a different result.  After a review of the record and 
the veteran's argument, the Board concludes that the correct 
facts, as they were known, were before the Board at the time 
of its August 1955 decision.  For this reason, there is no 
basis for finding clear and unmistakable error on the grounds 
that the correct facts were not before the Board.  38 C.F.R. 
§ 20.1403(a). 

2.  Error of Law

The veteran does dispute the Board's conclusion in August 
1955 that the pre-service lung disease was not aggravated by 
service relying on the opinion of a VA examiner, who 
considering the same set of facts that were before the Board 
in 1955, reached a different result. 

This argument fails because the veteran relies on evidence 
introduced in the record in 2002, namely, the medical opinion 
of a VA examiner, that was clearly not part of the record 
reviewed by the Board in 1955.  Under 38 C.F.R. § 20.1403(b), 
review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
in 1955 at the time when that decision was made.  And under 
38 C.F.R. § 20.1405(b), no new evidence will be considered in 
connection with the disposition of the motion.  Essentially, 
the veteran disagrees with how the facts were weighed or 
evaluated by the Board in 1955 and such a disagreement does 
not constitute clear and unmistakable error.  38 C.F.R. 
§ 20.1403(d).  Moreover, assuming for the sake of analysis 
that the opinion by a VA examiner in 2002 could be 
considered, and, assuming without deciding, that the opinion 
represents a new medical diagnosis that "corrects" an 
earlier diagnosis considered in the Board decision, this too 
does not constitute clear and unmistakable error.  38 C.F.R. 
§ 20.1403(d). 

The remaining legal question is whether the Board incorrectly 
applied the statutory and regulatory provisions extant at the 
time.  In 1955, the legal issues to be determined by the 
Board involved the presumption of soundness and the 
presumption of aggravation.  



a.  Presumption of Soundness 

Under Veterans' Regulation No. 1(a), Part I, I (b) (38 U.S.C. 
Ch. 12A (1952), there was a presumption of soundness for a 
person who served during wartime, except as to defects, 
infirmities or disorders noted at the time of examination, 
acceptance and enrollment.  Here, the record shows that on 
induction examination for the second period of service, the 
lungs were evaluated as abnormal with emphysematous changes 
in both lung fields with fibrosis, pleural thickening, and 
flattening of the diaphragm, the likely result of either 
empyema or a lung abscess.  On this basis, as well as the 
record of the veteran's first period of service as reflected 
in the Board's 1949 decision, the Board found that the 
veteran's pulmonary pathology preexisted service.  The 
notation of pulmonary pathology on induction examination 
meant that the presumption of soundness was not triggered.  
Therefore, there was no need for the Board to rebut the 
presumption of soundness.

b.  Presumption of Aggravation

Under Part I, I (d ), a preexisting disease was considered to 
have been aggravated where there was an increase in 
disability during service unless there was a specific finding 
that the increase was due to the natural progress of the 
disease.  In the implementing regulation, applicable in 1955, 
38 C.F.R § 3.63(i) provided that for wartime service, 
aggravation was conceded where the disability underwent 
increase in severity unless the increase was shown by clear 
and unmistakable evidence to have been due to the natural 
progress of the disease.  Aggravation may not conceded where 
the disability underwent no increase in severity on the basis 
of all the evidence of record pertaining to the 
manifestations of such disability prior to, during and 
subsequent to service.  Recurrences, acute episodes, symptom 
fluctuations, descriptive variations and diagnostic 
evaluations of a preservice disease during service or at the 
time of discharge are not to be construed as establishing 
increase of disability in the absence of sudden pathological 
development or advancement of basic chronic pathology during 
active service such as to establish increase of preexisting 
disability during service.  

In its decision in 1955, the Board found that the X-ray 
finding on separation examination did not represent an 
increase in severity during service.  The finding was 
predicated on the medical evidence, consisting of the 
diagnosis of an ill-defined condition of the chest manifested 
by an abnormal chest X-ray, showing a cavity in the left mid-
lung filed, a condition that had existed prior to service.  
Moreover, the record was replete with both pre-service and 
in-service history of recurrences and acute episodes of 
infection, followed by abscess, requiring drainage, such that 
the X-ray finding at the time of discharge did not represent 
a sudden pathological development or advancement of the basic 
chronic pathology during active service. Under these 
circumstances, there is a factual predicate for the legal 
conclusion that the preexisting lung disease did not increase 
in severity during service and in the absence of an increase 
in severity, aggravation may not be conceded.  

Since the Board correctly applied the statutory and 
regulatory provisions extant at the time, the Board's 
decision in August 1955 did not contain clear and 
unmistakable error of law. 
ORDER

The motion for revision of the Board's August 1955 decision, 
denying service connection by aggravation for a congenital 
cyst of the left lower lobe with lobectomy and rib resection 
and pleuritis, on the basis of clear and unmistakable error 
is denied.




____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



